Case: 19-13429   Date Filed: 06/01/2020   Page: 1 of 4



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13429
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:16-cr-00028-RH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MICHAEL RAY ALFORD,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (June 1, 2020)



Before GRANT, LUCK and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 19-13429       Date Filed: 06/01/2020        Page: 2 of 4



       Michael Ray Alford, a federal prisoner proceeding pro se, appeals following

the district court’s denial of his post-judgment motion for appointment of counsel

and expert assistance to prepare his then-anticipated 28 U.S.C. § 2255 motion to

vacate. In his pro se brief on appeal, Alford asserts the district court erred in

denying his motion for assistance because his case presents complex legal and

factual issues. Since filing the instant notice of appeal, Alford has filed a

purported § 2255 motion and memorandum, which are currently pending before

the district court.

       As an initial matter, we have construed Alford’s post-judgment motion for

assistance as civil because it was filed in anticipation of civil habeas proceedings.1

We review the denial of a civil plaintiff’s motion for an expert witness and counsel

for abuse of discretion. Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). A

plaintiff in a civil case has no constitutional right to counsel, and while the court

may, pursuant to 28 U.S.C. § 1915(e)(1), appoint counsel for an indigent plaintiff,

the court has broad discretion in making this decision and should do so only in



       1
         We ordered the Government’s motion to dismiss for lack of jurisdiction to be carried
with the case. After careful consideration, we construe Alford’s post-judgment motion, which
was filed in anticipation of habeas proceedings, as civil. See Mayer v. Wall St. Equity Grp. Inc.,
672 F.3d 1222, 1224 (11th Cir. 2012); Ferrara v. United States, 547 F.2d 861, 862 (5th Cir.
1977). The order denying the motion was a final and appealable order under 28 U.S.C. § 1291
because it fully resolved the only issues before the court at the time, and Alford’s notice of
appeal was timely. See 28 U.S.C. § 1291; CSX Transp. Inc. v. City of Garden City, 235 F.3d
1325, 1327 (11th Cir. 2000). Therefore, we have denied the Government’s motion in a separate
order.


                                                 2
               Case: 19-13429       Date Filed: 06/01/2020   Page: 3 of 4



exceptional circumstances. Id.; see also Killian v. Holt, 166 F.3d 1156, 1157 (11th

Cir. 1999). Exceptional circumstances include the presence of “facts and legal

issues [which] are so novel or complex as to require the assistance of a trained

practitioner.” Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993) (quotations

omitted). The key is whether the pro se litigant needs help in presenting the merits

of his position to the court. Id.

      Likewise, there is no constitutional right to counsel in federal habeas

proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). A district

court may appoint counsel to represent a financially eligible person in, inter alia, a

§ 2255 proceeding if “the court determines the interests of justice so require.” 18

U.S.C. § 3006A(a)(2)(B). Counsel appointed under this section may obtain expert

services upon request of the court or without a prior request if it would be

necessary for adequate representation. Id. § 3006A(e)(1)-(2). This section does

not address appointment of experts for pro se litigants. See id.

      The district court did not abuse its discretion by denying Alford’s motion for

assistance because there is no constitutional right to counsel during a collateral

attack on a conviction, and, notwithstanding his assertion that the law and facts

conflicted, he did not demonstrate exceptional circumstances. See Finley, 481 U.S.

at 555; Bass, 170 F.3d at 1320; see also 28 U.S.C. § 1915(e)(1). Alford argued in

his motion for assistance and his initial brief that he was actually innocent where



                                            3
               Case: 19-13429     Date Filed: 06/01/2020    Page: 4 of 4



the Government did not prove he received child pornography through the internet

because the images in his computer’s thumbcache were generated on his computer,

but the images were never actually viewed. However, irrespective of how the

thumbnails were generated, there were images of child pornography in the folder

which could recover deleted files, and Alford received emails containing child

pornography, which came through the internet. Moreover, this Court held on

direct appeal that the evidence was sufficient for a reasonable jury to conclude he

knowingly received or attempted to receive child pornography. See United States

v. Alford, 744 F. App’x 650, 656 (11th Cir. 2018).

      As demonstrated by his motion for assistance, Alford was able to adequately

state his legal argument—citing to legal authority and pages from the record—such

that he did not need help in presenting the essential merits of his position to the

court. See Kilgo, 983 F.2d at 193. Therefore, it was not an abuse of discretion,

based on the circumstances at the time, to deny Alford’s motion for assistance

under § 1915(e)(1). See Bass, 170 F.3d at 1320. For similar reasons, to the extent

that § 3006A(a)(2)(B) provides an alternative basis for appointing counsel, the

interests of justice did not require the appointment of counsel or experts.

Accordingly, we affirm.

      AFFIRMED.




                                           4